          Case 3:20-cv-07000-WHA Document 79 Filed 06/30/21 Page 1 of 3



1    NELSON MULLINS RILEY & SCARBOROUGH LLP
     Jahmy S. Graham (SBN 300880)
2    jahmy.graham@nelsonmullins.com
     Priscilla Szeto (SBN 305961)
3    priscilla.szeto@nelsonmullins.com
     Crispin L. Collins (SBN 311755)
4    crispin.collins@nelsonmullins.com
     19191 South Vermont Avenue, Suite 900
5    Torrance, CA 90502
     Telephone:       424.221.7400
6    Facsimile:      424.221.7499

7    Attorneys for Defendant
     TAWKIFY, INC.
8

9                               UNITED STATES DISTRICT COURT

10                   NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO

11

12   JEREMY STANFIELD, on behalf of himself         Case No. 3:20-cv-07000-WHA
     and all others similarly situated,
13
                                                    Assigned to Hon. William H. Alsup
                               Plaintiff,
14
            v.                                      NOTICE OF ERRATA REGARDING
15                                                  TAWKIFY, INC.’S OPPOSITION TO
     TAWKIFY, INC., et al.; and DOES 1 -25,         PLAINTIFF JEREMY STANFIELD’S
16                                                  MOTION FOR LEAVE TO FILE A
                               Defendants.          SECOND AMENDED COMPLAINT
17

18                                                  Hearing Date: July 22, 2021
                                                    Hearing Time: 8:00 a.m.
19                                                  Courtroom:    12
20                                                  Date Removed: October 7, 2020
                                                    Date Filed:   August 17, 2020
21

22

23

24

25

26

27

28
                                                                     Case No. 3:20-cv-07000-WHA
      NOTICE OF ERRATA REGARDING TAWKIFY, INC.’S OPPOSITION TO PLAINTIFF JEREMY STANFIELD’S
                     MOTION FOR LEAVE TO FILE A SECOND AMENDED COMPLAINT
          Case 3:20-cv-07000-WHA Document 79 Filed 06/30/21 Page 2 of 3



1    TO THE COURT AND ALL PARTIES IN THIS ACTION:

2           PLEASE TAKE NOTICE THAT Defendant Tawkify, Inc., through its undersigned counsel,

3    hereby provides notice of errata and correction as follows:

4           On June 29, 2021, Tawkify filed its “Opposition to Plaintiff Jeremy Stanfield’s Motion for

5    Leave to File a Second Amended Complaint” (the “Opposition”). (Dkt. 78.) The Opposition included

6    as an attachment, the Declaration of Jahmy S. Graham (the “Graham Declaration”). (Dkt. 78-1.) The

7    Graham Declaration references Exhibits A through I thereto. Exhibits G, H, and I, however, were

8    inadvertently omitted in the filing of the Opposition.

9           Attached hereto are Exhibits G, H, and I to the Graham Declaration.

10    Dated: June 30, 2021                    Respectfully submitted,
11                                            NELSON MULLINS RILEY & SCARBOROUGH LLP
12
                                              By:     /s/ Jahmy S. Graham
13                                                    Jahmy S. Graham
                                                      Priscilla Szeto
14                                                    Crispin L. Collins
15                                                    Attorneys for Defendant
                                                      TAWKIFY, INC.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                1                    Case No. 3:20-cv-07000-WHA
      NOTICE OF ERRATA REGARDING TAWKIFY, INC.’S OPPOSITION TO PLAINTIFF JEREMY STANFIELD’S
                     MOTION FOR LEAVE TO FILE A SECOND AMENDED COMPLAINT
         Case 3:20-cv-07000-WHA Document 79 Filed 06/30/21 Page 3 of 3



1                                      CERTIFICATE OF SERVICE
2           I hereby certify that on June 30, 2021, I electronically filed the forgoing with the Clerk of

3    court using the CM/ECF system and I served a copy of the forgoing pleading on all counsel for all

4    parties via the CM/ECF system and/or mailing same by United States Mail, properly addressed,

5    and first class postage prepaid, to all counsel of record in this matter.

6
             I declare that I am employed in the office of a member of the bar of this Court at whose
7    direction the service was made.
8           Executed on June 30, 2021 at Torrance, California.
9    Jahmy S. Graham                                   By: /s/ Jahmy S. Graham
                                                                                 Signature
               Jahmy S. Graham
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                       2                           Case No. 3:20-cv-07000-WHA
                                           CERTIFICATE OF SERVICE
